JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court *356for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed August 20, 2010, be affirmed. The district court properly dismissed the complaint for lack of jurisdiction, because appellant failed to exhaust administrative remedies with the appropriate agency before filing suit in district court. See Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346(b), 2671 et seq.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.